Citation Nr: 1806100	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1950 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in a December 2017 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his cervical spine disability had its onset in service.  Specifically, he states that he hit his head on a piece of cowling (i.e., the removable cover of an aircraft engine) while working to remove the magnetic drain plug and to check for metal shaving of an airplane.  See August 2015 Veteran correspondence.  He denied seeking treatment for the injury because he did not originally think the injury was significant, but that he has had ongoing cervical spine symptomatology since the injury.  Id.  He has indicated he received ongoing chiropractic treatment since the late-1960s, but that the doctor is now deceased and the practice has been purchased by another doctor, indicating the records are now unavailable.  Id.  The Veteran has been diagnosed with degenerative changes with disc space narrowing between C4 to C7, marginal bony spurring, and foraminal stenosis between C4-C5, and C5-C6.  See May 2017 VA cervical spine x-rays.  He has not yet been afforded a VA examination, and the duty to obtain one is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

For each cervical spine disability diagnosed, including arthritis, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the cervical spine disability had its onset in service or is otherwise the result of service.  In addressing this question, please accept as credible the Veteran's reports of hitting his head on a piece of cowling while working on an airplane and receipt of ongoing chiropractic treatment since the 1960s. 

A detailed rationale for any opinion expressed should be provided.  In providing the above opinion, the examiner is asked to specifically consider the Veteran's contention that his cervical spine disability had its onset in service and continued thereafter.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

4. Then readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



